Trippe, Judge.
1. If the title to land be in the wife, it is not sufficient to subject it to the payment of the husband’s debts because it appears that he and his wife live upon it, and he returns it and pays the taxes.
2, 3. The deed to this land was made in 1858 to A. T. Scott, the brother of Mrs. Hill, the claimant. He conveyed it to her father, and the father afterwards to her. Wauldrop» who executed the deed to A. T. Scott, testified that the father paid him for it, or rather that the father gave his notes for it, with Hill, the husband, as security, and that he transferred the notes to Good, who testified that the father paid the notes to him. It was in proof that Hill, the husband, said he placed the money in the father’s hands to pay for the land. This last item of testimony is really about all that appears in the record which can be relied on to condemn the land to pay this judgment. Is it sufficient? It does not'appeal’'when Hill, the husband, made such a statement. The first deed» to-wit: from Wauldrop to the brother, was made in 1858. That was for 'the benefit of the claimant, and she and her husband went shortly thereafter into possession of it. Nor did it appear when the notes were paid to Good. The judgment on which this execution was issued was obtained in November, 1865. That was over seven years after the purchase from Wauldrop. Suppose that the husband did in 1859 or 1860 or 1861 pay for the land, or give the money to his father-in-law to pay for it, that would not make it subject *336to a debt he contracted years afterwards. It was not shown that he was in debt at the time. Nothing appears that would make such a transaction a fraud upon his creditors. Perhaps there was more than is shown by the record. But by that we are bound. Besides all this, A. T. Scott testified that the land was bought for the claimant, that it was understood at the time that it was to be paid for from the proceeds of property she owned in South Carolina, where she then lived, and that it was so paid for. Under this want of evidence, taken in connection with the positive evidence in behalf of claimant, the court below should have granted a new trial.
Judgment reversed.
McCay, Judge, concurred.